UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Amy J. Lee 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: August 31 Date of reporting period: September 1, 2012 to May 31, 2013 Item 1.Schedule of Investments. Attached hereto. EEB Guggenheim BRIC ETF Portfolio of Investments May 31, 2013 (unaudited) Number of Shares Description Value Long-Term Investments - 98.7% Common Stocks - 67.4% Basic Materials - 6.6% Aluminum Corp. of China Ltd., ADR (China)(a) (b) $ 738,455 Cia Siderurgica Nacional SA, ADR (Brazil) Fibria Celulose SA, ADR (Brazil)(a) (b) Mechel, ADR (Russia) Sinopec Shanghai Petrochemical Co. Ltd., ADR (China) Sterlite Industries India Ltd., ADR (India)(a) Ultrapar Participacoes SA, ADR (Brazil) Vale SA, ADR (Brazil) Communications - 20.9% 21Vianet Group, Inc., ADR (China)(a) (b) Baidu, Inc., ADR (China)(b) China Mobile Ltd., ADR (China) China Telecom Corp. Ltd., ADR (China)(a) China Unicom Hong Kong Ltd., ADR (China)(a) Ctrip.com International Ltd., ADR (China)(b) Giant Interactive Group, Inc., ADR (China)(a) Mobile Telesystems OJSC, ADR (Russia) NetEase.com, Inc., ADR (China) Perfect World Co. Ltd., ADR (China) Qihoo 360 Technology Co., ADR (China)(a) (b) SouFun Holdings Ltd., ADR (China)(a) Tim Participacoes SA, ADR (Brazil) VimpelCom Ltd., ADR (Russia) Vipshop Holdings Ltd., ADR (China)(a) (b) Youku Tudou, Inc., ADR (China)(a) (b) Consumer, Cyclical - 1.4% 7 Days Group Holdings Ltd., ADR (China)(b) China Lodging Group Ltd., ADR (China)(b) China Southern Airlines Co. Ltd., ADR (China)(a) Home Inns & Hotels Management, Inc., ADR (China)(b) Tata Motors Ltd., ADR (India) Consumer, Non-cyclical - 5.1% 51job, Inc., ADR (China)(b) BRF SA, ADR (Brazil) Dr Reddy's Laboratories Ltd., ADR (India)(a) Mindray Medical International Ltd., ADR (China)(a) New Oriental Education & Technology Group, ADR (China) TAL Education Group, ADR (China) WNS Holdings Ltd., ADR (India)(b) WuXi PharmaTech Cayman, Inc., ADR (China)(b) Energy - 16.6% China Petroleum & Chemical Corp., ADR (China) CNOOC Ltd., ADR (China) PetroChina Co. Ltd., ADR (China) Petroleo Brasileiro SA, ADR (Brazil) Trina Solar Ltd., ADR (China)(a) (b) Yanzhou Coal Mining Co. Ltd., ADR (China)(a) Financial - 8.6% Banco Santander Brasil SA, ADR (Brazil) China Life Insurance Co. Ltd., ADR (China)(a) Gafisa SA, ADR (Brazil)(a) (b) HDFC Bank Ltd., ADR (India) ICICI Bank Ltd., ADR (India) Industrial - 1.3% Embraer SA, ADR (Brazil) Guangshen Railway Co. Ltd., ADR (China)(a) Yingli Green Energy Holding Co. Ltd., ADR (China)(a) (b) Technology - 5.0% AutoNavi Holdings Ltd., ADR (China)(b) Changyou.com Ltd., ADR (China) Infosys Ltd., ADR (India)(a) Pactera Technology International Ltd., ADR (China)(b) Semiconductor Manufacturing International Corp., ADR (China)(a) (b) Spreadtrum Communications, Inc., ADR (China) Wipro Ltd., ADR (India)(a) Utilities - 1.9% Centrais Eletricas Brasileiras SA, ADR (Brazil)(a) Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil) CPFL Energia SA, ADR (Brazil) Huaneng Power International, Inc., ADR (China)(a) Total Common Stocks - 67.4% (Cost $250,527,497) Preferred Stocks - 31.3% Basic Materials - 5.8% Braskem SA, ADR (Brazil)(a) (b) Gerdau SA, ADR (Brazil)(a) Vale SA, ADR (Brazil) Communications - 1.2% Telefonica Brasil SA, ADR (Brazil) Consumer, Cyclical - 0.1% GOL Linhas Aereas Inteligentes SA, ADR (Brazil)(b) Consumer, Non-cyclical - 5.9% Cia Brasileira de Distribuicao Grupo PAO de Acucar, ADR (Brazil)(a) Cia de Bebidas das Americas, ADR (Brazil) Energy - 6.4% Petroleo Brasileiro SA, ADR (Brazil) Financial - 10.4% Banco Bradesco SA, ADR (Brazil) Itau Unibanco Holding SA, ADR (Brazil) Utilities - 1.5% Centrais Eletricas Brasileiras SA, ADR (Brazil)(a) Cia Energetica de Minas Gerais, ADR (Brazil)(a) Cia Paranaense de Energia, ADR (Brazil) Total Preferred Stocks - 31.3% (Cost $117,416,061) Total Long-Term Investments - 98.7% (Cost $367,943,558) Number of Shares Description Value Investments of Collateral for Securities Loaned - 10.2% BNY Mellon Securities Lending Overnight Fund, 0.0730%(c) (d) $ 25,140,554 (Cost $25,140,554) Total Investments - 108.9% (Cost $393,084,112) Liabilities in excess of Other Assets - (8.9%) Net Assets- 100.0% ADR - American Depositary Receipt OJSC - Open Joint Stock Company SA - Corporation (a) Security, or portion thereof, was on loan at May 31, 2013. (b) Non-income producing security. (c) At May 31, 2013, the total market value of the Fund's securities on loan was $25,273,168 and the total market value of the collateral held by the Fund was $25,912,606, consisting of cash collateral of $25,140,555 and U.S. Government and Agency securities valued at $772,051. (d) Interest rate shown reflects yield as of May 31, 2013. Securities are classified by sectors that represent broad groupings of related industries. See previously submitted notes to financial statements for the period ended February 28, 2013. Country Allocation* Brazil 48.7% China 38.3% India 10.8% Russia 2.2% * Subject to change daily. Based on long-term investments. At May 31, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange ("NYSE") on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and asked prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security's fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investment, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Fund and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at May 31, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of May 31, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ $
